SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
In this appeal from the district court’s denial of her § 2255 petition, Fridman, pro se but represented by counsel at oral argument, asserts that her conviction and sentence should be vacated because (1) the court was biased at trial and sentencing; (2) the court improperly admitted evidence of certain documents and the expert testimony of a government agent; and (3) Fridman’s counsel at trial and sentencing was ineffective.
The district court was of the view that Fridman did not satisfy the “in custody” requirement of 28 U.S.C. § 2255 because at the time the motion was considered Fridman was no longer in custody, and that since her term was over the motion was likely moot. However, she was in custody when the motion was filed, which suffices. See Carafas v. LaVallee, 391 U.S. 234, 238, 88 S.Ct. 1556, 20 L.Ed.2d 554 (1968). And the case did not become moot when Fridman’s term of supervised release ended. See United States v. Probber, 170 F.3d 345, 348 (2d Cir.1999).
We therefore proceed to the merits, as did the district court. We have considered all of plaintiff’s contentions, and we affirm the judgment of the district court for substantially the reasons stated in Judge Raggi’s Memorandum and Order entered on May 22, 2001.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.